Mr. Presiding Justice Brown delivered the opinion of the court. 2. Appeal and error, § 1571*-—when irregularity in entry of judgment not ground for reversal. Even though the form in which a judgment is entered is deficient and irregular, such deficiency and irregularity is not ground for reversal. 3. Pleading, § 223*—what effect of overruling of demurrer to count of amended declaration. Where a plea of the statute of limitations filed to the count of a declaration as amended is demurred to and the demurrer is overruled and plaintiff elects to stand by the demurrer, there is, under the strict rules of pleading, no issue of fact left on that count or any part of it for the jury to try. 4. Appeal and ebbob, § 1590*—when error in procedure not ground for reversal. Where a demurrer is filed to a count of. the original declaration and the plaintiff amends and issue is joined, after which plaintiff files an amendment to the amended count, whereupon defendant pleads the statute of limitations to the “count of the amended declaration as amended,” to which plaintiff demurs and,' upon the demurrer being overruled, elects to stand by it, and in the course of the trial both parties and the court treat the ruling of the court on the demurrer as applying only to the final amendment and not to the count as it originally stood in the amended declaration, such error and irregularity in procedure is not ground for reversal. 5. Stkeet baxlboads, § 133*—when insufficiency of fender question for jury. In an action to recover for the death of a child run over by a street car, alleged to have been caused by defendant street car company’s failure to provide a sufficient fender, where there is evidence from which the jury might, as reasonable men, have concluded that defendant had failed to have an efficient and serviceable fender at that time, and that this was negligence which resulted in the death, a verdict for plaintiff’s intestate will not be disturbed. 6. Negligence, § 191*—when question for jury. In an action to recover for death by wrongful act, negligence and contributory negligence are peculiarly questions for the jury. 7. Negligence, § 106*—when negligence cannot he imputed to parent. In an action to recover for the death of a nine-year-old child run over by a street car in crossing the track on an errand for her mother, negligence cannot be imputed to the father who had no part in sending the child upon the errand. 8. Negligence, § 202*—when not imputed to parent as matter of law. It cannot be held negligence, as a matter of law, for a mother to send a normal child nine years of age a few blocks through uncrowded streets on a necessary household errand. 9. Negligence, § 230*—what instruction proper as to degree of care required of infant. In an action to recover for the death of a nine-year-old girl run over by a street car, an instruction that the due care and caution required of the child was “that which might reasonably be expected under the same or like circumstances of a girl of” a given “age, experience and capacity to comprehend and avoid the danger,” is proper. 10. Negligence, § 95*—what degree of care required of child. In an action to recover for the death of a nine-year-old girl run over by a street car in crossing the track, the risk taken by her in allowing herself insufficient time to escape and in crossing the track elsewhere than at a street intersection cannot be judged as in the case of an adult, but there must be taken into account her “age, experience, intelligence and capacity.” 11. Negligence, § 201*—when negligence of child a question for jury. In an action to recover for the death of a nine-year-old child run over by a street car, where the evidence is conflicting as to whether or not the accident was due to the negligence of deceased, the question is for the jury.